Case 17-50112   Doc 50   Filed 07/07/20 Entered 07/07/20 14:07:27   Desc Main
                           Document     Page 1 of 5
Case 17-50112   Doc 50   Filed 07/07/20 Entered 07/07/20 14:07:27   Desc Main
                           Document     Page 2 of 5
Case 17-50112   Doc 50   Filed 07/07/20 Entered 07/07/20 14:07:27   Desc Main
                           Document     Page 3 of 5
Case 17-50112   Doc 50   Filed 07/07/20 Entered 07/07/20 14:07:27   Desc Main
                           Document     Page 4 of 5
  Case 17-50112         Doc 50     Filed 07/07/20 Entered 07/07/20 14:07:27           Desc Main
                                     Document     Page 5 of 5



                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

 In Re:                                            Case No. 17-50112

 Deborah A. Mapp
                                                   Chapter 13
  fka Deborah A. Williams

 Debtors.                                          Judge Austin E. Carter

                                  CERTIFICATE OF SERVICE

I certify that on July 7, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Sharon R. Jones, Debtor’s Counsel
          srjonespa@yahoo.com

          Camille Hope, Chapter 13 Trustee
          docomt@chapter13macon.com

          Office of the United States Trustee
          ustp.region21.mc.ecf@usdoj.gov

I further certify that on July 7, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Deborah A. Mapp, Debtor
          PO Box 1614
          Milledgeville, GA 31059

 Dated: July 7, 2020                               /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
